DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juliver et al (US Pub. No. 2012/0041675).
As per claims 1, 12 and 14, Juliver et al disclose a system, method and computer program product 
for coordinating transportation services with a client using mobile device.  See the abstract of Juliver et al.  Accordingly, Juliver et al teach and/or disclose all the claimed invention.  Particularly, Juliver et al teach/disclose :
A system, comprising:
an identification engine, to obtain identity data indicative of identity of a user of a mobile device (See paragraphs [0052] and  [0080] – [0085] of Juliver et al) ; 
a route engine, to obtain route data indicative of a set of routes provided by a travel provider (See paragraphs [0051] to [0052]  and [0080] – [0085] of Juliver et al); 
a movement engine, to obtain from the mobile device movement data indicative of movement of the mobile device, wherein the movement data was determined utilizing a geolocational recognition component at the mobile device without reference to infrastructure of the travel provider (see paragraphs [0127] , [0135], [0140]  and  [0210] ) of  Juliver et al.:
	a determination engine, to determine a journey taken by the user and a charge for the journey based upon the identity data, the movement data, and the route data (See paragraphs [0142]  to  [0149] ); and
a provision engine, to provide to the mobile device for presentation at the mobile device journey data indicative of the journey and charge data indicative of the charge (see paragraphs [0142]  to [0149] )  of Juliver et al.

As per claim 2, Juliver et al disclose the route data includes published route data and operational route data.   See paragraph [0142]  of  Juliver et al.

As per claim 3, Juliver et al disclose the movement data includes data indicative of speed, distance, and direction of movement of the mobile device.   See paragraph [0142]  of  Juliver et al.

As per claim 4, Juliver et al disclose the provision engine is to provide to the mobile device ticket data indicative of a ticket for presentation via the mobile device.   See paragraphs [0142]  and [0162]  of  Juliver et al.

As per claim 5, Juliver et al disclose the charge data includes a confirmation of an automatic debit from an account associated with the user or the mobile device, or includes a GUI to enable the user to make payment via the mobile device.  See paragraphs [0080], [0225]  and  [[0227]  of  Juliver et al.

As per claim 6, Juliver et al disclose the provision engine is to provide the journey data and the charge data for user consumption via an application to execute at the mobile device.  See paragraphs [0142]  to [0143]  of  Juliver et al.
As per claim 7, Juliver et al disclose the provision engine may include an application programming interface to provide the journey data and the charge data to an authorized computing device  distinct from the mobile device.  See paragraphs [0146]  to  [0148]  of  Juliver et al.

As per claim 8, Juliver et al disclose the movement engine is to obtain the movement data, and the provision engine is to provide the journey data and charge data without any requirement of user interaction with the application to initiate journey tracking.  See paragraphs [0142]  to  [0148] of  Juliver et al.

As per claim 9, Juliver et al disclose the determination engine is to determine a starting point or an ending point for the journey based upon movement data indicative of an itinerary event or a proximity event.   See paragraphs [0126] and  [0132]  to [0133]  of  Juliver et al.

As per claim 10, Juliver et al disclose the determination engine is to determine an anticipated duration for the journey based upon the route data and is to, in determining the charge, apply a discount or initiate a refund based upon actual duration of the journey exceeding the anticipated duration.   See paragraphs [0052]  and  [0152]  of  Juliver et al.

As per claim 11, Juliver et al disclose the provision engine is to determine a recommendation for the user regarding a future journey or a charge for a future journey based upon a stored profile for the user, the profile having been created based upon data relating to previous journeys taken by the user along at least one of the routes of the set of routes, and Is to provide the recommendation to the mobile device for presentation at the mobile device.  See paragraphs [0093] – [0100]  and  [0160]  of  Juliver et al.

As per claim 13, Juliver et al disclose the change is determined based upon a type of carriage or seat of a transport that the user traveled in, and wherein the type is determined by comparing the movement data for the mobile device with movement data for a target reference in the transport.  See paragraph [0121]  of  Juliver et al.

As per 15, Juliver et al disclose receiving from the analytic device for presentation at the mobile device, ticket data indicative of a ticket for the journey.  See paragraphs [0142]  and [0162]  of  Juliver et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FP/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

October 4, 2022